NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0008n.06

                                          No. 13-3657

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


JAIME AMBROSIO-HUAROCO,                            )
                                                   )
       Petitioner,                                 )       ON PETITION FOR REVIEW
                                                   )       FROM THE UNITED STATES
v.                                                 )       BOARD OF IMMIGRATION
                                                   )       APPEALS
ERIC H. HOLDER, JR., Attorney General,             )
                                                   )
       Respondent.                                 )


       BEFORE: COLE and GRIFFIN, Circuit Judges; PEARSON, District Judge.*


       PER CURIAM. Jaime Ambrosio-Huaroco, a Mexican citizen, petitions through counsel

for review of an order of the Board of Immigration Appeals (BIA) dismissing his appeal of an

immigration judge’s (IJ) decision denying his application for cancellation of removal pursuant to

8 U.S.C. § 1229b(a).

       Ambrosio-Huaroco was born in Mexico in 1972, and entered this country in 1988 with

his family. He became a permanent resident in 1990 as an agricultural worker. He has four

United States citizen children. In 2005, he entered a guilty plea to a charge of domestic violence

and was therefore placed in removal proceedings. He applied for cancellation of removal under

§ 1229b(a), which is available at the discretion of the Attorney General to aliens who have been

lawful permanent residents for five years, have seven years of continuous residence in this

country, and have not been convicted of an aggravated felony. After holding a hearing and

       *
         The Honorable Benita Y. Pearson, United States District Judge for the Northern District
of Ohio, sitting by designation.
No. 13-3657
Ambrosio-Huaroco v. Holder

considering the evidence presented, the IJ found that Ambrosio-Huaroco was eligible for

cancellation but did not merit discretionary relief, relying on his criminal history of four

convictions of driving under the influence, a police report regarding another incidence of

domestic violence, numerous convictions for driving on a suspended license, and evidence that

he continued to drive without a license and to drink, despite his assurances that he had been

rehabilitated/remained sober. The BIA agreed with the IJ’s decision and dismissed the appeal.

       In his brief before this court, Ambrosio-Huaroco argues that the IJ and BIA did not

follow their own precedent in assigning weight to his criminal history and police reports, and

therefore denied him due process.

       We have jurisdiction to review only legal and constitutional issues raised in a petition for

review of an order denying cancellation of removal. Ettienne v. Holder, 659 F.3d 513, 517–18

(6th Cir. 2011). Although Ambrosio-Huaroco argues that whether the BIA adhered to its own

precedent is a question of law reviewable by this court, see id., we owe deference to the BIA’s

reasonable interpretation and application of its precedent. Aburto-Rocha v. Mukasey, 535 F.3d
500, 503 (6th Cir. 2008). The type of review that Ambrosio-Huaroco would have us perform

here is a second-guessing of the weight assigned to the relevant factors, which we lack

jurisdiction to do. See Ettienne, 659 F.3d at 518. Ambrosio-Huaroco has not demonstrated that

the IJ or BIA considered his criminal history in a manner that legal precedent does not permit.

       Ambrosio-Huaroco’s attempt to raise a due process issue is also unavailing, because the

denial of discretionary relief is not a deprivation of a liberty interest and, therefore, does not

implicate due process. See Arambula-Medina v. Holder, 572 F.3d 824, 828 (10th Cir. 2009); Ali

v. Ashcroft, 366 F.3d 407, 412 (6th Cir. 2004).

       Accordingly, we dismiss the petition for review for lack of jurisdiction.


                                                  -2-